DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0277305 A1 to Kulstad et al. (Kulstad) in view of US 2014/0018618 A1 to Mitelberg et al. (Mitelberg).
Regarding claims 1, 2, 4 and 5, Kulstad teaches an esophageal heat transfer device (abstract) comprising at least one tube (104) made of silicone ([0039, 0054]) defining a lumen for flow of a heat transfer medium ([0029, 0032-0034, 0041-0044, 0046, 0049, 0055, 0057]).  However, Kulstad does not specifically state that the tube is reinforced.  Mitelberg teaches a first tubular member (16) that is sufficiently flexible to assume the contour required for insertion through a patient’s esophagus and that notwithstanding the longitudinal flexibility, the first tubular member preferably has sufficient lateral strength and stability to maintain the cross-sectional shape of the lumen along its length ([0043]).  Mitelberg goes on to teach that such strength may be provided by a metal or a polymeric coil or braid reinforcement along its length.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulstad to include the reinforcement as taught by Mitelberg so as to allow for sufficient lateral strength and stability to maintain the cross-sectional shape of the lumen along its length as taught by Mitelberg ([0043]).
Regarding claim 3, the combination teaches the device of claim 1, but not specifically wherein the reinforcement element is disposed within said lumen.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have disposed the reinforcement element within said lumen, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 6, the combination teaches the device of claim 1 as well as wherein the at least one reinforced tube defines at least one of an inflow lumen and an outflow lumen.  As Kulstad teaches that the tube (104) defines at least one of an inflow lumen ([0057]) and Mitelberg teaches reinforcing the tube as set forth above. 
Regarding claim 7, the combination teaches the device of claim 1, as well as wherein the reinforced tube is configured to have a radial strength that is to prevent collapse (Mitelberg [0043]), but not specifically to prevent collapse in a negative pressure environment.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sufficient radial strength to prevent collapse in a negative pressure environment as both negative and positive pressure pumps are known in the art to be used for circulating fluid (see for example US 2004/0210286 A1 to Saadat) and so one having ordinary skill in the art would have been reasonably apprised of the requirements to allow the fluid to flow through the device under negative and positive pressure pump systems.
Regarding claims 8, 10 and 11, Kulstad teaches an esophageal heat transfer device (Figs. 1A-1D) comprising a distal end (106) configured for nasopharyngeal or oropharyngeal insertion into an esophagus ([0053]), a proximal end (102) including an inlet port (108) and an outlet port (110), a heat transfer region (104) between the distal end and the proximal end (Figs. 1A-1B), on or more lumens (122/124) configured for providing a fluid path for flow of a heat transfer medium to and from the heat transfer region ([0057]).  However, Kulstad is silent with respect to one or more reinforcing elements configured for reinforcing the one or more lumens to enable the heat transfer medium to flow through the fluid path via negative pressure.  Mitelberg teaches a first tubular member (16) that is sufficiently flexible to assume the contour required for insertion through a patient’s esophagus and that notwithstanding the longitudinal flexibility, the first tubular member preferably has sufficient lateral strength and stability to maintain the cross-sectional shape of the lumen along its length ([0043]).  Mitelberg goes on to teach that such strength may be provided by a metal or a polymeric coil or braid reinforcement along its length.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulstad to include the reinforcement as taught by Mitelberg so as to allow for sufficient lateral strength and stability to maintain the cross-sectional shape of the lumen along its length as taught by Mitelberg ([0043]).
Regarding claim 9, the combination teaches the device of claim 8, but not specifically wherein at least one of the one or more reinforcing elements is disposed within said lumen.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have disposed the reinforcement element within said lumen, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claims 12 and 14, Kulstad teaches a method of controlling core body temperature in a subject in need thereof (abstract), the method comprising the steps of providing ([0041]) a heat transfer device (see for example Figs. 1A-1D), the heat transfer device comprising a heat transfer region ([0053]) having at least one tube (104) made of silicone ([0039, 0054]) defining a lumen for flow of a heat transfer medium ([0029, 0032-0034, 0041-0044, 0046, 0049, 0055, 0057]), placing the heat transfer region of the heat transfer device in an esophagus of the subject ([0041]), and initiating flow of the heat transfer medium along the fluid path ([0041]).  However, Kulstad does not specifically state that the tube is reinforced.  Mitelberg teaches a first tubular member (16) that is sufficiently flexible to assume the contour required for insertion through a patient’s esophagus and that notwithstanding the longitudinal flexibility, the first tubular member preferably has sufficient lateral strength and stability to maintain the cross-sectional shape of the lumen along its length ([0043]).  Mitelberg goes on to teach that such strength may be provided by a metal or a polymeric coil or braid reinforcement along its length.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulstad to include the reinforcement as taught by Mitelberg so as to allow for sufficient lateral strength and stability to maintain the cross-sectional shape of the lumen along its length as taught by Mitelberg ([0043]).  While Kulstad and Mitelberg are silent with respect to enabling the heat transfer medium to flow through the fluid path via negative pressure.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have enabled the heat transfer medium to flow through the fluid path via negative pressure as both negative and positive pressure pumps are known in the art to be used for circulating fluid (see for example US 2004/0210286 A1 to Saadat) and so one having ordinary skill in the art would have been reasonably apprised of the requirements to allow the fluid to flow through the device under negative and positive pressure pump systems.
Regarding claim 13, the combination teaches the method of claim 12, but not specifically wherein the reinforcement element is disposed within said lumen.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have disposed the reinforcement element within said lumen, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 16, the combination teaches the device of claim 3 as well as Mitelberg teaching wherein the reinforcing element is a collided tube ([0043]).  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulstad in view of Mitelberg as applied to claim 12 above, and further US 2004/0210286 A1 to Saadat (Saadat).
Regarding claim 15, Kulstad in view of Mitelberg teaches the method of claim 12, but not wherein the heat transfer medium is circulated along the fluid path via negative pressure.  Saadat teaches a circulating a heat transfer medium through the system using either a positive or negative pressure pump.  Therefore, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized either a positive or negative pressure pump as an obvious matter of engineering design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794